     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 1 of 23. PageID #: 687




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


VICTORIA DOBSON,                                     Case No. 1:19 CV 1424

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Victoria Dobson (“Plaintiff”) filed a Complaint against the Commissioner of

Social Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

disability insurance benefits (“DIB”) and supplemental security income (“SSI”). (Doc. 1). The

district court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 16). For the reasons stated below, the Court reverses and remands the decision of the

Commissioner for further proceedings.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for DIB and SSI in August 2016, alleging a disability onset date of December

7, 2015. (Tr. 211-19). Her claims were denied initially and upon reconsideration. (Tr. 147-52, 162-

73). Plaintiff (represented by counsel) and a vocational expert (“VE”) testified at a hearing before

an administrative law judge (“ALJ”) on March 16, 2018. (Tr. 29-68). On July 17, 2018, the ALJ

found Plaintiff not disabled in a written decision. (Tr. 13-23). The Appeals Council denied

Plaintiff’s request for review, making the hearing decision the final decision of the Commissioner.
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 2 of 23. PageID #: 688




(Tr. 1-6); see 20 C.F.R. §§ 404.955, 404.981, 416.1455, 416.1481. Plaintiff timely filed the instant

action on June 20, 2019. (Doc. 1).

                                     FACTUAL BACKGROUND

Personal Background & Testimony

        Born in 1962, Plaintiff was 53 years old on her alleged onset date. See Tr. 211. She had

previous work as a child care provider, telemarketer, food service worker, and packer. (Tr. 39-42,

246-52). At the time of the hearing, Plaintiff lived with her daughter and teenage grandchildren.

(Tr. 37). She drove about once or twice per week to visit her brother in a nursing home, or go to

the store (though her daughter usually went to the store). (Tr. 38-39, 51).

        Plaintiff believed she was unable to work because her back “would just give out” (Tr. 42)

and she could barely hold anything in her left hand (Tr. 43) (“It slips right out. I have no strength

hardly.”). Plaintiff had surgery on her left hand in January 2016, but continued to have pain and

muscle spasms; she wore a brace. (Tr. 43-44). Plaintiff also had problems with her right hand,

which she treated with pain medication. (Tr. 44). Surgery was also recommended on her right

hand, but Plaintiff declined. (Tr. 43). Plaintiff described deteriorating bones at the base of her

thumbs; this made it difficult for her to perform tasks like opening jars or packages or zipping

jackets. (Tr. 54-55). She could write and brush her hair, but not more than twenty minutes without

pain. (Tr. 55).

        Plaintiff also described constant pain in her lower back and knees, with muscle spasms in

her thighs, legs, and back. (Tr. 44-45). She rated the pain as about seven out of ten with medication,

eight or nine without. (Tr. 45). The pain worsened over time to the point where Plaintiff had

difficulty going down stairs. Id. Her pain was aggravated by sitting upright or walking and

alleviated by laying on her side. (Tr. 49-50). Plaintiff also had swelling in her knee; a cortisone



                                                  2
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 3 of 23. PageID #: 689




injection did not work. (Tr. 53-54). Plaintiff testified that chiropractic treatment, injections, and

physical therapy did not help. (Tr. 48-49).

       Plaintiff estimated she could sit for one or two hours without moving, stand still for fifteen

minutes, and walk for “[n]ot longer than an hour”. (Tr. 45-46). She was unable to lift more than

five pounds because of her hands; she could not open things. (Tr. 46).

       Plaintiff could start chores and work for about fifteen minutes, but her grandchildren

completed most chores. (Tr. 46-47). On a typical day, Plaintiff showered and got dressed, took the

dog outside, washed some dishes, took food out for dinner, and cooked dinner; she had to lie down

and rest after each task. (Tr. 50-51).

Relevant Medical Evidence

       Prior to Alleged Onset Date

       In March 2015, Plaintiff saw Gaby Koury, M.D., for left wrist pain. (Tr. 531). A previous

EMG was negative for carpal tunnel. See id. Dr. Koury diagnosed tendinitis, gave a Toradol

injection, and recommended therapy and a splint. (Tr. 532). Plaintiff followed up with orthopedist

Kevin Malone, M.D. (Tr. 528-29). Plaintiff reported pain at the base of her left thumb, worse with

pinching and grasping; she quit her daycare job the previous week due to pain. (Tr. 528). Dr.

Malone diagnosed pantrapezial arthritis left thumb and a volar ganglion cyst (Tr. 529); he provided

a splint and an injection, and noted he would “attempt conservative treatment including injection,

splint, NSAIDs, [and] activity modifications.” (Tr. 530).

       In December 2015, Plaintiff saw Sharon Foster-Geeter, CNP, for low back and wrist pain,

but was “feeling well” otherwise. (Tr. 524). On examination, Plaintiff had a normal gait and intact

coordination. (Tr. 525). Ms. Foster-Geeter noted no spasms or swelling in Plaintiff’s spine, a cyst

on her left wrist, trace edema in her right knee, and full range of motion. (Tr. 526). She diagnosed,



                                                 3
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 4 of 23. PageID #: 690




inter alia, left hand pain (tendinitis), and midline low back pain without sciatica; she prescribed

Flexeril, and referred Plaintiff to physical medicine and rehabilitation (“PM&R”) for her back and

to orthopedics for her hand. Id. Contemporaneous lumbar x-rays showed grade 1 anterolisthesis of

L4 upon L5, prominent degenerative disc disease at L5-S1 with loss of normal disc space height,

hypertrophic spurring involving the posterior facet joints of L4-L5 and L5-S1, and spurring in the

lower thoracic spine at T11-T12. (Tr. 445).

       Plaintiff saw orthopedist Christina Cheng, M.D., in January for her left hand pain; she also

reported starting to develop similar pain in her right hand. (Tr. 521). The pain was worse with

gripping, pinching, and grasping. Id. Plaintiff stated the previous injection from Dr. Malone

provided only an hour of relief; she expressed interest in surgery. Id. On examination, Plaintiff had

tenderness to palpation over her thumb CMC and STT joints, and a left volar wrist ganglion cyst.

(Tr. 522). Dr. Cheng diagnosed bilateral thumb CMC and STT arthritis, noting Plaintiff had

“[f]ailed nonoperative management on the left.” (Tr. 523). She gave Plaintiff a thumb brace,

NSAIDs for pain, and noted she would “schedule for surgery of trapezium resection tendon

interposition and possible resection of ganglion cyst.” Id.

       Plaintiff underwent the surgery – a left-hand carpemetacarpal arthroplasty, ligament

reconstruction, tendon transfer, and volar wrist ganglion cyst excision – later that month. (Tr. 513-

16). At a May follow-up, Plaintiff reported persistent pain in the dorsal and volar aspect of her

surgical site. (Tr. 507). Plaintiff reported using her splint “when she is out to prevent bumping it”,

but took it off at home and while sleeping; “[o]verall she state[d] that she is doing much more with

her thumb”, but was “concerned about the pain [and] asking about narcotic pain medications”. (Tr.

508). On examination, Plaintiff was tender to palpation, but had full wrist range of motion through




                                                  4
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 5 of 23. PageID #: 691




passive flexion and extension, and 5-/5 resisted wrist flexion. Id. The physician instructed Plaintiff

to discontinue splinting and attend outpatient therapy. Id.

       Also in May 2016, Plaintiff began treatment for low back pain with Lakewood Pain

Management and Chiropractic. (Tr. 329). She reported difficulty getting out of bed due to low

back pain and stiffness. Id. On examination, she had restricted range of motion and spasm. Id. She

underwent chiropractic treatment at four visits that month. (Tr. 348-49). A lumbar spine MRI

showed disc herniations at L4-L5 and L5-S1. (Tr. 321-22).

       In June, Plaintiff saw Peter Fragatos, M.D., at the Cleveland Spine and Pain Management

Center regarding her low back pain, which she described as burning and achy, present for five

years, and increased with walking and standing. (Tr. 336). She described the pain as present for

years and worsening. Id. Dr. Fragatos observed Plaintiff was “sitting comfortably in chair on room

entry”. Id. On examination, Dr. Fragatos noted normal lower extremity coordination, muscle

stretch reflexes, sensation, and strength; Plaintiff had no atrophy or tone abnormalities, and her

straight leg raises were negative. (Tr. 337). She had a positive bilateral lumbar facet load and pain

to palpation in her axial spine and bilateral lumbar paraspinal muscles. Id. Dr. Fragatos diagnosed

lumbar spondylosis and instructed Plaintiff to return in one week for lumbar epidural injections.

Id. Plaintiff underwent four injections in July and August 2016. (Tr. 338, 340-42). At a visit after

the first injection, Plaintiff continued to report pain as well as numbness and weakness radiating

down her right leg, but “[t]he lumbar spine pain ha[d] improved with the block.” (Tr. 339). On

examination she had a symmetric gait, “ok” coordination, tingling, tenderness, and spasms in her

mid-low bilateral paraspinous muscles, diminished range of motion, and diminished strength in

dorsiflexion. Id. A July 2016 lumbar spine x-ray showed disc space narrowing at L4-L5 and L5-

S1 and no motion-induced subluxation. (Tr. 323).



                                                  5
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 6 of 23. PageID #: 692




       Plaintiff continued to report pain to Dr. Fragatos, but noted her lumbar spine pain had

improved 30% with the block. (Tr. 343). She continued to report numbness with weakness

radiating down her right leg. Id. Dr. Fragatos’s examination was the same as previously. Compare

Tr. 343 with Tr. 339. He recommended another lumbar epidural block. (Tr. 343).

       Plaintiff returned to Lakewood Pain Management and Chiropractic at the end of August

2016, reporting continued radiating lumbar spine pain. (Tr. 328). Examination revealed pain,

spasm, and decreased range of motion. Id.; see also Tr. 347.

       In September, Plaintiff returned to Ms. Foster-Geeter, reporting “extreme” aching,

throbbing, low back pain radiating to her buttocks and posterior legs. (Tr. 365). Plaintiff reported

that neither the spine clinic pain management or chiropractic treatment were helping and she was

“[r]equesting Vicodin for pain”. (Tr. 365). Ms. Foster-Geeter did not list any musculoskeletal

findings on examination, but noted Plaintiff had a normal gait and her coordination was “intact as

demonstrated by [her] ability to text.” (Tr. 367). Ms. Foster-Geeter diagnosed, inter alia, “low

back pain, unspecified back pain laterally, with sciatica presence unspecified”; she referred

Plaintiff for a PM&R consultation. Id.

       In October, Plaintiff saw Heather Rainey, M.D., at the MetroHealth PM&R Clinic for

evaluation of her back pain. (Tr. 354-58). Plaintiff reported chiropractic treatment “helped

somewhat” initially (Tr. 355), but was no longer working (Tr. 354). Plaintiff similarly reported

that injections did not help. (Tr. 355). She took Vicodin, Tylenol 3, and that day, took a Percocet

from her daughter. Id. She reported previous medications such as Mobic and Lyrica did not help;

and she had side effects from Flexeril and Neurontin. Id. On examination, Dr. Rainey noted

Plaintiff had tenderness to palpation in her lower lumbar spine, and left paraspinal muscles. Id.

She had reduced range of motion in flexion and extension (Tr. 357), a positive FABER test, and



                                                 6
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 7 of 23. PageID #: 693




an antalgic gait (Tr. 358). She had negative straight leg raises (Tr. 358). Dr. Rainey diagnosed

lumbar degenerative disc disease, lumbar facet arthropathy, chronic bilateral low back pain

without sciatica, and lumbar stenosis. Id. She referred Plaintiff to physical therapy to address range

of motion and core strengthening; she prescribed a TENS unit trial and ordered an EMG to evaluate

for radiculopathy. Id. She further prescribed Percocet and “fill[ed] out disability paperwork”. Id.

       Plaintiff attended four physical therapy visits in October and November 2016. See Tr. 446-

50, 454-56, 460-62, 466-68. At her first visit, Plaintiff reported she was able to drive independently

and perform self-care and activities of daily living; she had “[d]ifficulty with tub transfers”. (Tr.

447). She described constant pain that varied in intensity in her low back (but was 6/10 at this

visit), radiating down both legs. Id. On examination, Plaintiff had minimal loss of range of motion

in flexion and moderate loss in extension, but her sidebending was normal bilaterally. Id. She had

some reduced muscle strength, absent lower extremity reflexes, intact sensation, and no tenderness

to palpation. (Tr. 448). Her gait was “antalgic and slow”; her ability to go from sitting to standing

and bed mobility were “labored [but] independent”. (Tr. 449). Her Owestry back pain score

indicated “severe disability”. Id. The therapist noted Plaintiff had lumbar instability that improved

with lumbar compressions and that she “should do well with a core program”. Id. At subsequent

visits, Plaintiff reported 4/10 pain twice (Tr. 454, 460), and 8.5/10 once (Tr. 466). She performed

physical therapy exercises (Tr. 455, 461, 467), but continued to report pain (Tr. 456, 468).

       In December 2016, Plaintiff underwent an internal medicine examination with Robin

Benis, M.D. (Tr. 391-95). She reported a three-year history of chronic low back pain, worse with

sitting and standing, worse on the left, and radiating down her left leg. (Tr. 391). Plaintiff also

reported degenerative joint disease of her hands, citing her March 2015 surgery, as well as pain in

the base of her right thumb. Id. Plaintiff cooked three days per week, and showered daily. (Tr.



                                                  7
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 8 of 23. PageID #: 694




392). She did not clean, do laundry, or shop “because she [could not] stand for too long.” Id. Dr.

Benis observed Plaintiff leaned forward as she walked and could not walk on her heels or toes

without difficulty. Id. She was able to “squat partially 1/3rd of the way down”, change for the

examination without assistance, get on and off the examination table without assistance, and rise

from a chair without difficulty. Id. Dr. Benis observed on a straight leg raising test, Plaintiff had

“mild” low back pain lifting both legs to 45 degrees in a supine position and five degrees in the

sitting position (more on the left than the right). (Tr. 393). She had mild warmth and swelling in

her right knee, but her joints were stable and nontender (Tr. 393); she had normal knee flexion and

extension (Tr. 396). Plaintiff had some reduced range of motion in her lumbar spine. (Tr. 398). On

manual muscle testing, Dr. Benis observed Plaintiff’s ability to grasp, manipulate, pinch, or

perform fine coordination was normal bilaterally (Tr. 396) and Plaintiff had normal range of

motion in her fingers and wrists (Tr. 398). She further noted Plaintiff had a “normal” ability to

pick up a coin, key, write, hold a cup, open a jar, button/unbutton, zip, and open a door. (Tr. 397).

       In January 2017, Plaintiff went to the emergency room for low back pain after she ran out

of Percocet. (Tr. 495). She had full range of motion, a normal gait, and “minimal lumbar tenderness

with distraction.” (Tr. 497). In February, Ms. Foster-Geeter again noted Plaintiff had normal gait

and “coordination intact as demonstrated by ability to text.” (Tr. 479).

       In March 2017, Plaintiff saw Travis Cleland, D.O., in the PM&R Clinic for right knee pain.

(Tr. 547). She reported pain and intermittent swelling for two years. Id. She further reported

frequent falls and that her knee occasionally “g[a]ve out on her”. (Tr. 548). On examination, Dr.

Cleland observed tenderness in Plaintiff’s right knee on the medial and lateral joint lines, but no

crepitus to flexion or extension; her range of motion was within functional limits and she had no

ligamentous laxity. (Tr. 550). She had intact sensation in both bilateral lower extremities, and full



                                                 8
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 9 of 23. PageID #: 695




strength. Id. Several provocative tests to the right knee were negative. (Tr. 550-51). Dr. Cleland’s

plan was x-rays, a right knee brace, Diclofenac, no opiates, and physical therapy; he planned to try

injections if this was ineffective. (Tr. 551).

        Plaintiff returned to the emergency room in July 2017 for low back pain after a fall. (Tr.

492). On examination, she had tenderness in her lumbar paraspinous muscles, but normal strength

in her legs, negative straight leg raising tests, and normal knee and ankle reflexes. Id.

        At an appointment with Ms. Foster-Geeter in December 2017, Plaintiff had right knee

fluctuance, swelling, and pain, and limited spinal range of motion. (Tr. 559). She had no paraspinal

swelling or tenderness, a normal gait, and intact coordination. Id. Later that month, Plaintiff saw

Melanie Malec, M.D., for chronic right knee pain and lower back pain. (Tr. 572). Plaintiff noted

NSAIDs and muscle relaxants did not provide pain relief. Id. On examination, Dr. Malec noted

Plaintiff had full range of motion in her right knee, with crepitus and mild effusion, but no

erythema or swelling. (Tr. 575). She diagnosed right knee arthritis, gave Plaintiff a one-time Norco

prescription, and performed a knee injection. Id.

        In January 2018, Plaintiff went to the emergency room for chronic pain; discharge notes

show she was prescribed Motrin and Robaxin. (Tr. 583-85).

        Opinion Evidence

        In September 2016, State agency physician Elaine Lewis, M.D., reviewed Plaintiff’s

records. (Tr. 71-75). She opined Plaintiff could perform light work with some postural restrictions,

occasional pushing and pulling with the left upper extremity due to left thumb arthroplasty, and

frequent pushing and pulling on the right due to carpal tunnel syndrome. (Tr. 74). She further

opined Plaintiff was limited to occasional handling and fingering bilaterally due to carpal tunnel

syndrome and degenerative arthritis. (Tr. 75)



                                                  9
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 10 of 23. PageID #: 696




        After her October 5, 2016 examination, Dr. Rainey completed a physical residual

functional capacity assessment. (Tr. 352-53). She opined Plaintiff could occasionally lift ten

pounds, and frequently lift five. (Tr. 352). She could sit or stand/walk for two hours each in an

eight-hour workday, but only thirty minutes without interruption. Id. Plaintiff could rarely1

perform any postural activities, push/pull, or perform fine manipulation; she could occasionally2

reach and perform gross manipulation. (Tr. 352-53). Dr. Rainey stated Plaintiff should avoid

moving machinery and heights due to low back pain and lumbar degenerative disc disease. (Tr.

353). Finally, Dr. Rainey opined Plaintiff suffered from severe pain that would interfere with

concentration, take her off task, and cause absenteeism; Plaintiff needed additional unscheduled

rest periods. Id.

        In November 2016, State agency physician David Knierim, M.D., reviewed Plaintiff’s

records. (Tr. 97-100). He affirmed Dr. Lewis’s opinion, id., repeating the statement that due to

carpal tunnel syndrome and degenerative arthritis, Plaintiff was limited to occasional handling and

fingering bilaterally (Tr. 99).

        After her December 2016 examination, Dr. Benis opined that Plaintiff had “moderate”

limitations in standing and walking long distances and going up and down stairs due to her

herniated discs and sciatica; she further opined Plaintiff had “mild” limitations in her hands due to

degenerative joint disease of her thumbs. (Tr. 394).

        In November 2017, Ms. Foster-Geeter opined Plaintiff was unable to work due to “chronic

low back pain that results in her inability to stand [or] sit for extended periods of time.” (Tr. 582).




1. The form defined “rare” as “the activity cannot be performed for any appreciable period of
time”. (Tr. 352).
2. The form defined “occasional” as “from very little up to 1/3 of the workday”. (Tr. 352).
                                                  10
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 11 of 23. PageID #: 697




VE Testimony

       A VE testified at the hearing before the ALJ. (Tr. 56-66). The ALJ asked the VE to consider

a hypothetical individual with Plaintiff’s age, education, work experience, and residual functional

capacity (“RFC”) as ultimately determined by the ALJ. See Tr. 58-60. The VE responded that such

an individual could perform Plaintiff’s past work as a packer (as she actually performed it)3, as

well as other jobs such as electrical accessories assembler, inspector/hand packager, or hammer

mill operator. (Tr. 59-60). The VE further testified that if the individual were limited to occasional

handling and fingering on the left, the individual could not perform Plaintiff’s past work, but could

still perform the alternative previously-identified three jobs. (Tr. 60-63).

ALJ Decision

       In his July 17, 2018 decision, the ALJ found Plaintiff met the insured status requirements

of the Social Security Act through December 31, 2021, and had not engaged in substantial gainful

activity since December 7, 2015. (Tr. 15). He concluded she had severe impairments of: disc

herniation at L4-5 and L5-S1; degenerative arthritis of the left and right hands; post left excision

volar wrist ganglion arising from scapho-trapezio-trapezoidal joint, carpometacarpal arthroplasty,

ligament reconstruction with flexor carpi-radialis tendon, partial excision of trapezoid, and tendon

transfer of extensor pollicis brevis to abductor pollicis longus; chronic pain/effusion of the right

knee; essential hypertension; and obesity. Id. However, he found that none of these impairments –

singly or in combination – met or medically equaled the severity of a listed impairment. (Tr. 16).

The ALJ then concluded Plaintiff had the RFC

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       [she] can frequently handle and finger with the left and the right. She can
       occasionally climb ramps and stairs. She can never climb ladders, ropes, or


3. The VE explained that Plaintiff’s past work as a packer is generally performed at a medium
exertional level, but Plaintiff actually performed it at a sedentary exertional level. (Tr. 57-58).
                                                 11
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 12 of 23. PageID #: 698




       scaffolds. She can occasionally balance, stoop, kneel, crouch, and crawl. She can
       never be exposed to unprotected heights, moving mechanical parts, or operate a
       motor vehicle.

(Tr. 16-17). The ALJ then determined Plaintiff was capable of performing her past relevant work

as a packer (as generally performed, not as actually performed4). (Tr. 21). The ALJ alternatively

determined that considering Plaintiff’s age, education, work experience, and RFC, she could

perform other jobs existing in significant numbers in the national economy such as electrical

accessories assembler, inspector/hand packager, and hammer mill operator. (Tr. 22). Therefore,

the ALJ found Plaintiff not disabled. (Tr. 23).

                                       STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or



4. As the Commissioner notes, the ALJ appeared to have transposed “generally” and “actually”.
See Doc. 18, at 8 n.2. Plaintiff testified that she performed the job at a sedentary level, see Tr. 41-
42, 57-58, and according to the VE, the job is a medium exertional job as generally performed.
(Tr. 57-58) (“According to the DOT, it is physical demand of medium, and per the testimony the
actual exertional level was sedentary.”). The VE testimony upon which the ALJ relies reflects that
he said a hypothetical individual with the restrictions set forth by the ALJ could perform her past
work as a packer as she actually performed it, not as it is generally performed. See Tr. 58-59 (“That
job [packer] could be performed as actually performed. It could not be performed as identified by
the DOT.”).
                                                  12
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 13 of 23. PageID #: 699




indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. §§ 404.1505(a) & 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A).

The Commissioner follows a five-step evaluation process—found at 20 C.F.R. §§ 404.1520 and

416.920—to determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.



                                                13
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 14 of 23. PageID #: 700




Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f) &

416.920(b)-(f); see also Walters, 127 F.3d at 529.

                                            DISCUSSION

       Plaintiff raises two related objections to the ALJ’s decision. First, she contends the ALJ

failed to provide the required good reasons for discounting the opinion of her treating physician –

Dr. Rainey. Second, she contends the ALJ’s RFC is not supported by substantial evidence because

it does not accurately reflect Plaintiff’s standing and walking, or manipulative limitations. For the

reasons discussed below, the Court reverses and remands for further evaluation of Plaintiff’s

manipulative limitations.

Dr. Rainey’s Opinion

       Preliminarily, the parties dispute whether Dr. Rainey was a treating physician entitled to

deferential treatment under the relevant law. Plaintiff argues Dr. Rainey’s opinion was entitled to

the deference afforded by the well-known “treating physician rule”; the Commissioner disputes

this, arguing Dr. Rainey’s single examination did not render the same-day opinion entitled to such

deference. The Court agrees with the Commissioner.

       Under the regulations, there exists a hierarchy of medical opinions: first is a treating source

whose opinion is entitled to deference because it is based on an ongoing treatment relationship;

second is a non-treating source, which are those medical sources who have examined but not

treated the Plaintiff; and lastly is a non-examining source, those who render opinions based on a

review of the medical record as a whole. 20 C.F.R. §§ 404.1502, 416.902. Generally, the medical

opinions of treating physicians are afforded greater deference than those of non-treating

physicians. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007); see also SSR 96-



                                                 14
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 15 of 23. PageID #: 701




2p, 1996 WL 374188.5 A treating physician’s opinion is given “controlling weight” if it is

supported by (1) medically acceptable clinical and laboratory diagnostic techniques; and (2) is not

inconsistent with other substantial evidence in the case record. Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 544 (6th Cir. 2004). When the physician’s medical opinion is not granted controlling

weight, the ALJ must give “good reasons” for the weight given to the opinion. Rogers, 486 F.3d

at 242 (quoting 20 C.F.R. § 416.927(d)(2)). These “good reasons” are reasons “sufficiently specific

to make clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Id. (quoting SSR 96-2p, 1996 WL 374188, at

*4). When determining weight and articulating good reasons, the ALJ “must apply certain factors”

to the opinion. Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 660 (6th Cir. 2009) (citing 20

C.F.R. § 404.1527(d)(2)). These include the length of treatment relationship, the frequency of

examination, the nature and extent of the treatment relationship, the supportability of the opinion,

the consistency of the opinion with the record as a whole, and the specialization of the treating

source. Id. While an ALJ is required to delineate good reasons, he is not required to enter into an

“exhaustive factor-by-factor analysis” to satisfy the requirement. See Francis v. Comm’r of Soc.

Sec. Admin., 414 F. App’x 802, 804-05 (6th Cir. 2011).

       For medical opinions from non-treating physicians, an ALJ is to consider the same

factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c) (“[W]e consider all of the following factors in

deciding the weight we give to any medical opinion”). While “an opinion from a medical source

who has examined a claimant is [generally] given more weight than that from a source who has



5. Although recent revisions to the CFR have changed the rules regarding evaluation of treating
physician opinions, such changes apply to claims filed after March 27, 2017, and do not apply to
claims filed prior to that date. See Social Sec. Admin., Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5852-53, 2017 WL 168819. Plaintiff filed her claim in 2016
and thus the previous regulations apply.
                                                15
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 16 of 23. PageID #: 702




not performed an examination,” ALJs have more discretion in considering non-treating source

opinions. Gayheart, 710 F.3d at 375. An ALJ need not give “good reasons” for discounting non-

treating source opinions. See Martin v. Comm’r of Soc. Sec., 658 F. App’x 255, 259 (6th Cir.

2016); Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007). ALJs must only provide

a meaningful explanation regarding the weight given to non-treating medical source

opinions. See SSR 96-6p, 1996 WL 374180, at *2; see also Stacey v. Comm’r of Soc. Sec., 451 F.

App’x 517, 520 (6th Cir. 2011) (“the ALJ’s decision still must say enough to allow the appellate

court to trace the path of his reasoning”) (internal citation and quotation omitted).

       A treating physician is “your own physician, psychologist, or other acceptable medical

source who provides you, or has provided you with medical treatment or evaluation and who has,

or has had, an ongoing treatment relationship with you.” 20 C.F.R. §§ 404.1502, 416.902

(emphasis added). Opinions from such sources are entitled to deference “since these are likely to

be the medical professionals most able to provide a detailed, longitudinal picture of [a patient’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone”. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). But “the

rationale of the treating physician doctrine simply does not apply” where a physician issues an

opinion after a single examination. Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994); see also

Atterberry v. Sec’y of Health & Human Servs., 871 F.2d 567, 572 (6th Cir. 1989) (“Dr. Zupnick is

not a treating physician given the fact that he evaluated the claimant on only one occasion.”);

Austin v. Comm’r of Soc. Sec., 714 F. App’x 569, 572 (6th Cir. 2018) (“Dr. Quiring examined

Austin on only one occasion, and the rationale of the treating-physician doctrine simply does not

apply here.”); Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 506 (6th Cir. 2006) (“Kornecky



                                                 16
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 17 of 23. PageID #: 703




cites no authority where a federal court has found a source to be a treating source after only one

visit. However, a plethora of decisions unanimously hold that a single visit does not constitute an

ongoing treatment relationship.”).

       Plaintiff contends that in the context of pain management and the facts of this case, Dr.

Rainey was a treating physician. Specifically, she contends Dr. Rainey “is a pain management

physician specializing in the evaluation and treatment of conditions causing chronic pain”; Dr.

Rainey “performed a thorough examination of Ms. Dobson and provided her opinion based on that

evaluation”; “[a]t the conclusion of this appointment, Ms. Dobson followed through with Dr.

Rainey’s recommendations and began physical therapy”; and “Dr. Rainey performed the

fundamental and necessary tasks which a pain management physician would perform, taking into

account the fact that Ms. Dobson had already undergone several types of injections, with little to

no relief of her pain[.]” (Doc. 13, at 10-11). But Plaintiff does not point to any case law suggesting

a single examination in the context of pain management is sufficient to confer treating physician

status for purposes of Social Security regulations, nor was the Court able to find any. As stated

above, the reason underlying the treating physician rule is that such a physician is “likely to be the

medical professionals most able to provide a detailed, longitudinal picture of [a patient’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot be obtained

from the objective medical findings alone”. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). An

opinion rendered at the same time as a single examination simply does not fit this model even

taking into account – as Plaintiff argues – that Plaintiff subsequently followed treatment

recommendation from that physician. See Kornecky, 167 F. App’x at 506 (“But the relevant inquiry

is not whether [the physician] might have become a treating physician in the future if Kornecky

had visited him again. The question is whether [the physician] had the ongoing relationship with



                                                 17
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 18 of 23. PageID #: 704




Kornecky to qualify as a treating physician at the time he rendered his opinion.”) (emphasis in

original). The Court therefore finds that Dr. Rainey’s opinion is not a “treating physician” opinion.

As such, the ALJ was required to provide an explanation of the weight assigned, but not the

heightened “good reasons.” See Martin, 658 F. App’x at 259; Smith, 482 F.3d at 876; SSR 96-6p,

1996 WL 374180, at *2.

       After summarizing Dr. Rainey’s physical medical source statement and her October 5,

2016 examination, the ALJ explained his evaluation thereof:

       The undersigned gives little weight to Dr. Rainey’s assessment because it is
       consistent with less than sedentary work activity. These extreme limitations are
       inconsistent with the claimant’s conservative treatment and progress notes. Also,
       Dr. Rainey only initially examined the claimant and there is no established treating
       relationship.

(Tr. 20). Thus, aside from noting the lack of treatment relationship (a relevant factor under 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2)), the ALJ’s rationale for discounting Dr. Rainey’s opinion

was that it was inconsistent with Plaintiff’s “conservative treatment and progress notes.” (Tr. 20).

This is an appropriate consideration. See 20 C.F.R. §§ 404.1527(c)(4), 416.929(c)(4) (“Generally,

the more consistent a medical opinion is with the record as a whole, the more weight we will give

to that medical opinion.”). Over the prior two pages, the ALJ detailed Plaintiff’s treatment, which

consisted of physical therapy, medication (sometimes unprescribed), chiropractic treatment, and

injections for her back, surgery for her left hand, and a knee injection. (Tr. 17-18). The ALJ also

noted more recent relatively mild findings on examination, which supports his statement that Dr.

Rainey’s “extreme limitations” were inconsistent with Plaintiff’s progress notes. See Tr. 18; see

also Tr. 497 (January 2017 emergency room visit at which Plaintiff had full range of motion,

normal gait, and “minimal lumbar tenderness with distraction”); Tr. 479 (February 2017 normal

gait); Tr. 492 (July 2017 emergency room visit showing tenderness in the lumbar paraspinous



                                                 18
      Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 19 of 23. PageID #: 705




muscles, but “no tenderness over the spinous processes of the lumbar vertebrae, normal leg

strength, negative bilateral straight leg raising, and normal and symmetrical reflexes); Tr. 559

(December 2017 – limited spinal range of motion, but no paraspinal swelling or tenderness and

normal gait and coordination). The ALJ was not required to repeat this analysis in his evaluation

of Dr. Rainey’s opinion. See, e.g., Sprague v. Colvin, 2015 WL 2066227, at *3 (S.D. Ohio)

(“Where, as here, the ALJ thoroughly addressed such matters as the consultants’ reports, the other

medical evidence of record, and plaintiff’s credibility earlier in his decision, the ALJ was not

required to repeat his discussion of those matters again in his discussion of the weight to be

assigned to the medical opinions.”). Therefore, the Court finds no error as to the ALJ’s

consideration of Dr. Rainey’s opinion as it relates to Plaintiff’s ability to perform the general

requirements of light work. However, as discussed below, the Court finds remand is required for

the ALJ to properly address Plaintiff’s manipulative restrictions, and thus does not address whether

the ALJ properly evaluated Dr. Rainey’s opinion thereon. The ALJ should consider and address

Dr. Rainey’s opinion regarding manipulative restrictions along with his further explanation thereof

on remand.

RFC

        Plaintiff further argues the ALJ’s RFC is not supported by substantial evidence in two

respects: first, the ALJ’s failure to include – or explain the exclusion of – further manipulative

limitations; and second, the ALJ’s failure to include more restrictive standing and walking

limitations. The Commissioner asserts any error with regard to manipulative limitations is

harmless in light of the VE’s testimony, and that substantial evidence supports the ALJ’s finding

that Plaintiff can perform the standing and walking requirements of light work. For the reasons




                                                19
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 20 of 23. PageID #: 706




discussed below, the Court finds remand is necessary for further evaluation of Plaintiff’s

manipulative limitations.

       Manipulative Limitations

       The ALJ’s RFC limited Plaintiff to frequent bilateral handling and fingering. (Tr. 16). By

contrast, the State agency physicians, to whom the ALJ ascribed “great weight”, both stated

Plaintiff was limited to occasional handling and fingering bilaterally. See Tr. 75, 98 (“d/t CTS and

deg arthritis, clmt is limited to occas handling and fingering LUE and RUE.”). The ALJ’s

assessment of the State agency physician opinions did not acknowledge this finding:

       The State Agency medical examiners determined the claimant could do light work.
       She could never climb ladders, ropes, and scaffolds. She could frequently stoop,
       kneel, crouch, and crawl. She needed to avoid all exposure to hazards (machinery,
       heights, etc.).

       The undersigned gives their assessments great weight, but additional find[s] the
       claimant more limited based on the updated medical evidence and testimony. The
       State Agency medical examiners are familiar with the evaluation of disability
       according to SSA rules and regulations.

(Tr. 19). Although the Commissioner is correct that an ALJ may assign an opinion “great weight”

without adopting all restrictions therein, see, e.g., Ellsworth v. Comm’r of Soc. Sec., 2016 WL

11260325, at *12 (N.D. Ohio) (collecting cases), Social Security rulings also require that “if the

RFC assessment conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted”, SSR 96-8p, 1996 WL 374184, at *7. Based on the analysis

presented by the ALJ, it is unclear whether he even recognized that the State agency physicians

assessed any manipulative restrictions, much less restrictions that conflicted with the RFC. That

is, it is unclear from his decision whether the ALJ rejected these restrictions or was simply unaware

of them. More restrictive manipulative limitations were also supported by Dr. Rainey’s opinion

that Plaintiff could rarely perform fine manipulation and only occasionally perform gross



                                                 20
     Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 21 of 23. PageID #: 707




manipulation. (Tr. 353). The ALJ’s decision does not grapple with this discrepancy between the

opinion evidence and the RFC. As such, remand is required for a full evaluation of Plaintiff’s

manipulative abilities.

       Further, the Court rejects the Commissioner’s argument that any error in this regard is

harmless “because the VE testified that, even if Plaintiff were limited to frequent handling and

fingering with the right and occasional handling and fingering with the left, she could not perform

her past work, but could still perform [the alternatively identified jobs].” (Doc. 18, at 13). This is

a factually correct description of the VE’s testimony, see Tr. 61-63, however, the VE was never

asked a question in which the hypothetical individual was limited to occasional handling and

feeling bilaterally, nor does the ALJ’s decision distinguish between restrictions in Plaintiff’s left

and right hands. The State agency physicians (and Dr. Rainey) imposed equal bilateral handling

and fingering restrictions, not just left-handed ones. Therefore, the Court cannot find the error

harmless.

       Standing and Walking Limitations

       Plaintiff further argues the ALJ erred in finding she could perform the standing and walking

requirements of light work. Light work requires a “good deal of walking or standing.” 20 C.F.R.

§§ 404.1567(b), 416.967(b)). Social Security Ruling 83-10 explains “that the full range

of light work requires standing and/or walking, off and on, for a total of approximately 6 hours of

an 8-hour workday” with intermittent sitting during the remaining time[.]” 1983 WL 31251, at *6.

Plaintiff contends that “substantial evidence of record proves that the Plaintiff does not have the

capacity to perform a good deal of standing and walking”. (Doc. 13, at 14). She further contends

that “[h]er examinations were consistently significant for tenderness, spasm, decreased range of

motion, facet loading, diminished strength, decreased sensation, and antalgic gait[.]” Id. at 15



                                                 21
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 22 of 23. PageID #: 708




(citing Tr. 328, 343, 357-58. 392-93, 398). In further support, Plaintiff cites Dr. Rainey’s opinion

that Plaintiff could only stand and walk for two hours in an eight-hour workday and Dr. Benis’s

opinion that Plaintiff had “moderate limitations to standing and walking.” Id. (citing Tr. 352, 394).

Plaintiff notes that the ALJ “summarily ignored Dr. Benis’ evaluation altogether”. Id.

       The Court finds no error in the ALJ’s evaluation of Plaintiff’s standing and walking

restrictions. Although Plaintiff cites evidence of positive findings on examination, as discussed

above in relation to Dr. Rainey’s opinion, the ALJ cited substantial evidence to the contrary

showing, e.g., observing normal gait, and milder examination findings. And it is for the ALJ, not

this Court, to weigh the evidence in the first instance. Reynolds v. Comm’r of Soc. Sec., 424 F.

App’x 411, 414 (6th Cir. 2011) (“This court reviews the entire administrative record, but does not

reconsider facts, re-weigh the evidence, resolve conflicts in evidence, decide questions of

credibility, or substitute its judgment for that of the ALJ.”); Jones, 336 F.3d at 477 (even if

substantial evidence or indeed a preponderance of the evidence supports a claimant’s position, the

court cannot overturn “so long as substantial evidence also supports the conclusion reached by the

ALJ.”). The ALJ’s finding that Plaintiff could perform the standing and walking requirements of

light work is further supported by the opinions of the State agency physicians, to which the ALJ

assigned great weight. See Tr. 19, 74, 98.

       Plaintiff is correct, however, that the ALJ failed to acknowledge Dr. Benis’s opinion, see

Tr. 17-21, though she presents no specific argument on this point. (Doc. 14, at 15). The regulations

state an ALJ “will evaluate every opinion [he] receive[s]”, 20 C.F.R. §§ 404.1527(c), 416.927(c),

and the relevant ruling states “if the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted”, SSR 96-8p, 1996 WL

374184, at *7. The Court, however, finds any such error in the ALJ’s failure to mention Dr. Benis’s



                                                 22
    Case: 1:19-cv-01424-JRK Doc #: 19 Filed: 08/31/20 23 of 23. PageID #: 709




opinion is harmless. First, Plaintiff has not shown – and indeed it is unclear – whether Dr. Benis’s

finding that Plaintiff had “moderate” limitations in standing and walking long distances is

inconsistent with a finding that she can perform light work. Indeed, some courts have found that

“moderate” standing and walking limitations are not inherently inconsistent with light work.

Hernandez v. Colvin, 2015 WL 790756, at *5 (W.D.N.Y); Bass v. Colvin, 2014 WL 2616190, at

*6 (W.D. Ark.). Second, the other restrictions included in Dr. Benis’s opinion were accommodated

by the RFC. Compare Tr. 16 (RFC limitations to frequent handling and fingering, and occasional

climbing of ramps and stairs), with Tr. 394 (Dr. Benis’s opinion that Plaintiff would have

“moderate limitations . . . going up and down stairs” and “mild limitations to using her hands”).

Third, and finally, as the Commissioner points out, the ALJ’s ultimate conclusion was that Plaintiff

could perform her past relevant work as a packer, which she performed at a sedentary exertional

level. See Tr. 21.6 There is certainly no conflict between Dr. Benis’s opinion and work performed

at a sedentary level.7 As such, the Court finds no error.

                                           CONCLUSION

         Following review of the arguments presented, the record, and the applicable law, the Court

finds the Commissioner’s decision denying DIB and SSI not supported by substantial evidence

and reverses and remands that decision pursuant to Sentence Four of 42 U.S.C. § 405(g) as detailed

above.

                                              s/ James R. Knepp II
                                              United States Magistrate Judge



6. Again, the Court notes the ALJ’s transposition of the words “generally” and “actually”. See Tr.
21, 57-59.
7. Although the Court here finds the error in failing to consider Dr. Benis’s opinion harmless in
the current context, should the ALJ determine on remand that Plaintiff could not perform her prior
work, this third reason would not apply. In that case, and because remand is already required, the
ALJ should ensure that any subsequent decision contains a discussion of Dr. Benis’s opinion.
                                                 23
